Citation Nr: 0309349	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  97-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left (minor) forearm currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from September 1972 to August 
1976.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a December 1996 decision by the Buffalo, New 
York, Regional Office (RO).  It was remanded for further 
development of the evidence in July 1999 and August 2000.


REMAND

The evidence of record herein was last reviewed by the RO in 
June 2002 after which the file was returned to the Board.  In 
November 2002, the Board reviewed the evidence of record, 
determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9 
(2002).  As a result, evidence, consisting of reports of 
March 2003 VA examinations, has been added to the file since 
the evidence was last reviewed by the RO.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review all of the evidence 
of record and issue a Supplemental 
Statement of the Case in accord with 
38 C.F.R. §§ 19.38 and 19.31 (2002).



The appellant has the right to submit additional evidence and 
argument on the issue appealed.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


